In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00215-CR

EX PARTE OSCAR ACUNA                         §    On Appeal from the 158th District
                                                  Court

                                             §    of Denton County (F16-2622-158)

                                             §    September 26, 2019

                                             §    Opinion by Justice Birdwell

                                             §    (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.


                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell